Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 19, 2018

The Court of Appeals hereby passes the following order:

A18D0265. LINNETTE E. DREISBACH v. BASKIN & BASKIN, P. C.

      The law firm of Baskin & Baskin, P. C. sued Linnette E. Dreisbach to recover

unpaid legal fees, and Dreisbach asserted a counterclaim for legal malpractice. Baskin

& Baskin moved for summary judgment on Dreisbach’s counterclaim, and the trial

court granted the motion. Dreisbach filed this application for discretionary appeal

from the trial court’s ruling.

      The grant of partial summary judgment may be directly appealed. See OCGA

§ 9-11-56 (h); see also Whiddon v. Stargell, 192 Ga. App. 826, 828 (386 Ga. App.
884) (1989). We will grant an otherwise timely application for discretionary appeal

if the lower court’s order is subject to direct appeal. See OCGA § 5-6-35 (j); see also

Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d 333) (2003) (OCGA § 5-6-35 (j)

applies to the grant of partial summary judgment).
       Accordingly, this application is hereby GRANTED. Dreisbach shall have ten

days from the date of this order to file a notice of appeal with the trial court if she has

not already done so. The clerk of the trial court is DIRECTED to include a copy of

this order in the record transmitted to the Court of Appeals.


                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           01/19/2018
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.